DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 & 4-7 were previously pending in this application.  The amendment filed 06 January 2022 has been entered and the following has occurred: Claims 1 & 6 have been amended.  No Claims have been cancelled.  No Claims have been added.
Claims 1-2, & 4-7 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 & 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recites subject matter within a statutory category machine (claims 1-2, 4-5, & 6-7) which recite steps of:
records information regarding a test that is performed based on test order information including imaging,
records a test time of each test from start of the test to end of the test,
an imaging time of each imaging included in each test from start of the imaging to end of the imaging, and
information regarding an event which occurs in each test and deviates from an operation determined in advance
wherein additional recording is initiated by the occurrence of the event,
the event imaging error due to imaging defect and at least one of change of an order content of the issued test order information, correction of patient information and/or patient attribute information, imaging which exceeds an imaging time determined in advance, re-imaging, imaging error due to imaging defect, image adjustment, image re-output, shift to a screen other than a screen which is determined in advance, and adjustment of the test device, wherein
the test order information is input from one of a user;
an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other.
These steps of recording information regarding a test performed, recording test times, recording imaging times, and recording information regarding an event, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the recording information or times language, recording in the context of this claim encompasses a mental process of the user mentally noting information or when a test takes place.  Similarly, the limitation of recording information regarding an event which occurs and deviates from an operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, such as mentally noting when an adverse event occurs, but for the recitation of generic computer components.  For example, but for additional recording being initiated by the occurrence of the event and/or test order information being input from of a user and/or imaging event error, in the context of this claim encompasses a mental process of the user mentally noting information of when an event that deviates from the norm of the workflow process occurs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 5, & 7, reciting particular aspects of how recording values, events, identification information, and test times may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of various recording devices, test devices, order issuing devices, a hardware processor, an analysis processing device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0018], [0016], [0015], [0008]-[0009], [0028], respectively see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of recording information regarding a test, recording times for the test, recording an imaging time of each imaging, and record information/performing additional recording during the occurrence of an event that deviates from the norm of the workflow process, and creation/storing of an event ID that identifies the event and information surrounding the event amounts to mere data gathering, recitation of recording specific information regarding an event relating to deviation from an operation determined an advance, inputting test order information from one of a user or order issuing device, generating an event ID based on received data of an event that deviates from the norm of the workflow process, amounts to selecting a particular data source or type of data to be manipulated, recitation of imaging included in each test from start of the imaging to end of the imaging amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of analysis/image processing, workflow analysis, and order/report issuing, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-5, & 7, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4-5, & 7, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 4-5 & 7, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 4-5, & 7, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as recording and storing information, inputting test order information from one of a user or the order issuing device, presumably over a network receiving an event ID that identifies the event and information surrounding the event, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining when an event deviates from an operation determined in advance, creation of an event ID that identifies the event and information surrounding the event, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); recording information regarding a test performed, recording test times, recording imaging times, and performing additional recording in response to the occurrence of an event that deviates from the norm of the predetermined workflow process, creation/recordkeeping of an event ID that identifies the event and information surrounding the event, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing information regarding a test performed, storing test times, storing imaging times, and storing information regarding an event, storing of an event ID that identifies the event and information surrounding the event, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
claims 2-3, 4-5, & 7, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such Claims 2, 3, 4-5, and 7 as recording and storing information, presumably over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claim 2 which recites determining the event that deviates from the operation including at least a number of occurrence or a working time, e.g., performing repetitive calculations, Claim 5 reciting calculating a performance value for each imaging room, test device, technician, and/or imaging site, Flook, MPEP 2106.05(d)(II)(ii); Claims 2, 3, 4-5, and 7 reciting recording and storing information, presumably over a network; e.g., receiving or transmitting data over a network e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); Claims 2, 3, 4-5, and 7 reciting the storing of information regarding a test performed, storing test times, storing imaging times, and storing information regarding an event , e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 & 4-7 is rejected under 35 U.S.C. 103 as being unpatentable over Burkholz in view of Grantcharov et al. (U.S. Patent Publication No. 20180122506)

Claim 1 –
Regarding Claim 1, Burkholz discloses a recording device in a test system having a test device and an order issuing device (See Burkholz Par [0019]-[0020] which discloses a point-of-care testing device
recording information regarding a test that is performed based on test order information including imaging (See Burkholz Par [0007] for recording information; See Burkholz Par [0037] which discloses recording information relating to medication, fluid delivery, specimen or sample collection, etc.),
the recording device comprising a hardware processing which records a test time of each test from start of the test to end of the test (See Burkholz Par [0007] recording a test time; See Burkholz Par [0058] which discloses each image being embedded with a time stamp),
an imaging time of each imaging included in each test from start of the imaging to end of the imaging (See Burkholz Par [0058] which discloses each image being embedded with a time stamp; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end), and
information regarding an event which occurs in each test and deviates from an operation determined in advance (See Burkholz Par [0007] which discloses a description of the procedure that was performed being made by the system and notes concerning any abnormal or unexpected occurrences;  See Burkholz Par [0009] which discloses recording or documenting that a fluid sample was obtained or under what conditions the sample was obtained; See Burkholz Par [0011] which discloses the use of the system and method for establishing a reliable test specimen; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end);
wherein additional recording by the recording device is initiated by occurrence of the event
the event including imaging error due to imaging defect (See Burkholz Par [0060] which discloses a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”), and at least one of (the manner in which this limitation is written only entails one of the following “deviations from the operation” having to be met by the cited reference):
change of an order content of the issued test order information (this limitation does not have to be met because the claim is written in the alternative form),
correction of patient information and/or patient attribute information (this limitation does not have to be met because the claim is written in the alternative form),
imaging which exceeds an imaging time determined in advance (See Burkholz Par [0065] which provides maintenance alerts such as when a predetermined indwell time limit has been reached, thus disclosing the functionality of determining when a time exceeds a certain threshold as presented in this limitation, but for imaging purposes specifically),
re-imaging (this limitation does not have to be met because the claim is written in the alternative form),
imaging error due to imaging defect (See Burkholz Par [0060] which discloses a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”.  However, if this cited portion of Burkholz is not strong enough to read on this limitation of the claim, this limitation does not have to be met because the claim is written in the alternative form),
image adjustment
image re-output (this limitation does not have to be met because the claim is written in the alternative form),
shift to a screen other than a screen which is determined in advance (this limitation does not have to be met because the claim is written in the alternative form), and
adjustment of the test device (See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present; Therefore the event which deviates from the operation would be an adjustment to the workflow of the test device), wherein
the test order information is input from one of a user or the order issuing device (See Burkholz Par [0081] which discloses the technician visually determining test results and recording the information using data input functionality of the wearable electronic device or as in Burkholz Par [0017], the system automatically collects, transmits, and inputs the test order information in the external order issuing device), and
Burkholz does not specifically disclose:
an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other

However, Grantcharov discloses an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other (See Grantcharov Par [0042] & [0093] which discloses an encoder detecting events within real-time medical or surgical data streams and corresponding times on the surgical timeline, the encoder further tagging and timestamping the session container file with the events/event information; See further, Grantcharov Par [0227]-[0230] which specifically discloses an annotation dictionary allowing the data stream to be tagged with descriptors, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Burkholz regarding the identification of an event and information regarding the event, to further include an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other, as disclosed by Grantcharov, because this facilitates further/synchronized processing, mangling, reviewing, and analyzing of video, audio, real--time patient meta data and more via annotating and tagging of events in the data stream (See Grantcharov Par [0228]-[0229]).

Claim 2 –
Regarding Claim 2, Burkholz and Grantcharov discloses the recording device of Claim 1 in its entirety.  Burkholz and Grantcharov further disclose a recording device, wherein:
the information regarding the event which deviates from the operation determined in advance includes at least a number of occurrences or a working time of the event (See Burkholz Par [0007] which discloses a description of the procedure that was performed being made by the system and notes concerning any abnormal or unexpected occurrences; See Burkholz Par [0011] which discloses the use of the system and method for establishing a reliable test specimen; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging, and the images containing a time stamp as disclosed in Burkholz Par [0058], from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present, therefore a number of occurrence or working time of the event is determined via imaging time stamps associated with monitoring the events; If this cited portion of Burkholz is not enough, see further, Grantcharov Par [0164]-[0165] specifically discloses measurements 

Claim 4 –
Regarding Claim 4, Burkholz and Grantcharov disclose an analysis processing system comprising:
the recording device according to Claim 1 (See Burkholz Par [0007] for recording information; See Burkholz Par [0037] which discloses recording information relating to medication, fluid delivery, specimen or sample collection, etc.; See Burkholz Par [0007] recording a test time; See Burkholz Par [0058] which discloses each image being embedded with a time stamp; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end; See Burkholz Par [0007] which discloses a description of the procedure that was performed being made by the system and notes concerning any abnormal or unexpected occurrences;  See Burkholz Par [0009] which discloses recording or documenting that a fluid sample was obtained or under what conditions the sample was obtained; See Burkholz Par [0011] which discloses the use of the system and method for establishing a reliable test specimen; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end | See Grantcharov Par [0042] & [0093] which discloses an encoder detecting events within real-time medical or surgical data streams and corresponding times on the surgical timeline, the encoder further tagging and timestamping the session container file with the events/event information; See further, Grantcharov Par [0229] which specifically discloses an annotation dictionary allowing the data stream to be tagged with descriptors, such as for every instance where errors or events may have occurred); and
an analysis processing device which analyzes data recorded by the recording device (See Burkholz Par [0022] which discloses the system automatically processing the testing and or procedure data; Furthermore, See Burkholz Par [0046] which discloses the system being able to automatically update patient information, as a result of integration with existing database software platforms, based on certain data pulled from the procedure being performed; See Burkholz Par [0068] which discloses the system monitoring injection sites to verify the injection correctly occurring and information, including the time and data of the injection and name of the technician, being recorded and transmitted to an external system, such as a patient data system  and this information being analyzed for billing purposes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Burkholz regarding the identification of an event and information regarding the event, to further include an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other, as disclosed by Grantcharov, because this facilitates further/synchronized processing, mangling, reviewing, and analyzing of video, audio, real--time patient meta data and more via annotating and tagging of events in the data stream (See Grantcharov Par [0228]-[0229]).

Claim 5 –
Regarding Claim 5, Burkholz and Grantcharov disclose the analysis processing system according to claim 4.  Burkholz further discloses an analysis processing system, wherein:
the recording further records identification information of an imaging room in which test is performed, a test device, a technician, and/or an imaging site (See Burkholz Par [0023] which discloses the system processing at least one of the series of images to identify and extract information about the sampling or test device; See Burkholz Par [0068] which discloses the system monitoring injection sites to verify the injection correctly occurring, and information, name of the technician, being recorded and transmitted to an external system, such as a patient data system  and this information being analyzed for billing purposes), and
Burkholz does not explicitly disclose an analysis processing system, wherein:
the analysis processing device calculates a performance value for each imaging room, each test, each technician, and/or imaging site from the data recorded by the recording device.
However, Burkholz Par [0068] does disclose the system processing and monitoring varying information about the test, testing device, technician, etc.  It is not explicitly taught in Burkholz that the analysis processing device also calculates a performance value for one of these parameters.

Grantcharov Par [0076] & Par [0165] disclose a medium which provides comprehensive data collection of details of patient care in one or more settings to identify and/or analyze errors, adverse events and/or adverse outcomes, provide information/values concerning individual and/or team performance, demonstrated performance deficiencies, using error rates, number of adverse events, and individual/team/technology performance parameters.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz to further include the analysis processing device further calculating a performance value for each imaging room, each test technician, and/or imaging site, as disclosed in Grantcharov.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz with the limitations disclosed in Grantcharov, because performance assessments allow for creation of individual solutions aimed at improvement in performance, efficiency and safety processing in a clinical environment (See Grantcharov Par [0076].

Claim 6 –
Regarding Claim 6, Burkholz discloses an order issuing device in a test system having a test device and the order issuing device (See Burkholz Par [0019]-[0020] which discloses a point-of-care testing device that is used for receiving one or more samples for purposes of testing; According to applicant’s specification and under broadest reasonable interpretation, an order issuing device comprises a device that records the test time from start of the test to end of the test based on each piece of test order information which was issued, therefore See Burkholz Par [0007] recording a test time a specific procedure was complete; See Burkholz Par [0017] which discloses information being transmitted to an external electronic device that may include confirmation that the sample was obtained, a time, and date that the sample was obtained, and other varying information, and further describes in [0058] that each image, such as those transmitted to the external electronic device being embedded with a time stamp and the timestamp being used to update the patient’s medical record with the exact time when a procedure/order was performed), the order issuing device:
issuing test order information (See Burkholz Par [0017] which discloses a data transmission interface configured to send and receive data from a patient data system, such as information about the procedure to be performed, the type of fluid sampling device to use, information about a volume of fluid sample required, information about a suggested vascular access site, or information about the patient, all of which are relevant to test order information; See Burkholz Par [0081] which discloses the technician visually determining test results and recording the information using data input functionality of the wearable electronic device),
the order issuing device comprising hardware processor which records a test time and information regarding an event (See Burkholz Par [0012] which discloses the use of a processor, electronic device, or other computer for managing the imaging sensor and the data transmission interface; See Burkholz Par [0068] which discloses the system monitoring injection sites to verify the injection correctly occurring such as via correct injection device, and information, including the time and data of the injection and name of the technician, being recorded and transmitted to an external system, such as a patient data system and this information being analyzed for billing purposes),
the test time being a test time from start of a test to end of the test based on each piece of test order information that is issued (See Burkholz Par [0023] which discloses the system processing at least one of the series of images to identify and extract information about the sampling or test device; See Burkholz Par [0068] which discloses the system monitoring injection sites to verify the injection correctly occurring, and information, including the time and data of the injection and name of the technician, being recorded and transmitted to an external system, such as a patient data system  and this information being analyzed for billing purposes), and
the event deviating from an operation determined in advance (See Burkholz Par [0007] which discloses a description of the procedure that was performed being made by the system and notes concerning any abnormal or unexpected occurrences;  See Burkholz Par [0009] which discloses recording or documenting that a fluid sample was obtained or under what conditions the sample was obtained; See Burkholz Par [0011] which discloses the use of the system and method for establishing a reliable test specimen; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end).
wherein additional recording by the recording device is initiated by occurrence of the event
the event including imaging error due to imaging defect (See Burkholz Par [0060] which discloses a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”.  However, if this cited portion of Burkholz is not strong enough to read on this limitation of the claim, this limitation does not have to be met because the claim is written in the alternative form), and at least one of (the manner in which this limitation is written only entails one of the following “deviations from the operation” having to be met by the cited reference):
change of an order content of the issued test order information (this limitation does not have to be met because the claim is written in the alternative form),
correction of patient information and/or patient attribute information (this limitation does not have to be met because the claim is written in the alternative form),
imaging which exceeds an imaging time determined in advance (See Burkholz Par [0065] which provides maintenance alerts such as when a predetermined indwell time limit has been reached, thus disclosing the functionality of determining when a time exceeds a certain threshold as presented in this limitation, but for imaging purposes specifically),
re-imaging (this limitation does not have to be met because the claim is written in the alternative form),
imaging error due to imaging defect
image adjustment (this limitation does not have to be met because the claim is written in the alternative form),
image re-output (this limitation does not have to be met because the claim is written in the alternative form),
shift to a screen other than a screen which is determined in advance (this limitation does not have to be met because the claim is written in the alternative form), and
adjustment of the test device (See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present; therefore the event which deviates from the operation would be an adjustment to the workflow of the test device)
Burkholz does not specifically disclose:
an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other

However, Grantcharov discloses an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other (See Grantcharov Par [0042] & [0093] which discloses an encoder detecting events within real-time medical or surgical data streams and corresponding times on the surgical timeline, the encoder further tagging and timestamping the session container file with the events/event information; See further, Grantcharov Par [0227]-[0230] which specifically discloses an annotation dictionary allowing the data stream to be tagged with descriptors, such as for every instance where errors or events may have occurred). The system of Grantcharov is directly applicable to the system of Burkholz because both systems are related to monitoring medical and surgical environments to document and observe clinical events, testing, and procedures.


Claim 7 –
Regarding Claim 7, Burkholz and Grantcharov discloses an analysis processing system, comprising:
the order issuing device according to Claim 6 (See Burkholz Par [0007] for recording information; See Burkholz Par [0037] which discloses recording information relating to medication, fluid delivery, specimen or sample collection, etc.; See Burkholz Par [0007] recording a test time; See Burkholz Par [0058] which discloses each image being embedded with a time stamp; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end; See Burkholz Par [0007] which discloses a description of the procedure that was performed being made by the system and notes concerning any abnormal or unexpected occurrences;  See Burkholz Par [0009] which discloses recording or documenting that a fluid sample was obtained or under what conditions the sample was obtained; See Burkholz Par [0011] which discloses the use of the system and method for establishing a reliable test specimen; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end); and
an analysis processing device which analyzes data recorded by the order issuing device (See Burkholz Par [0022] which discloses the system automatically processing the testing and or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Burkholz regarding the identification of an event and information regarding the event, to further include an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other, as disclosed by Grantcharov, because this facilitates further/synchronized processing, mangling, reviewing, and analyzing of video, audio, real--time patient meta data and more via annotating and tagging of events in the data stream (See Grantcharov Par [0228]-[0229]).












Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-2 & 4-7, Applicant argues on pp. 4 of Arguments/Remarks that the newly amended limitations found within independent Claims 1 & 6 solve a particular technical problem.  More specifically, Applicant argues that the system solves conventional techniques of obtaining log data of operation contents, operation time, and the like in a test device which performs imaging of medical images, and using the obtained data to improve efficiency of imaging.  Further, Applicant states that conventional systems do not consider the occurrence of events deviating from operations which were determined in advance, and is therefore difficult for a manager to specify the cause decreasing the performance, nor do current systems create an event ID for such deviations in operations and thus the system found in the instant set of Claims represents a solution to a particular technical problem.  Examiner respectfully disagrees with Applicant’s arguments.  While Examiner notes that it may be difficult for a manager to specify the cause decreasing the performance of a system, the identification of events deviating from operations does not necessarily lend itself to increasing the performance of the system.  For instance, there is no specific indication as to how the identification of said events/errors/deviations are considered by the system and thereby accounted for in, for example, future operations for the purposes of increasing the performance.  While the Claims do mention that the system identifies and stores the adverse outcome with an identifier, this does not necessarily increase the performance of future operations of the system.  In summary, Examiner agrees that the system does identify and present deviations in the typical operations performed during medical procedure, imaging, etc. that decrease the performance of the system/operations, but this does not directly translate into increasing the performance of said system/operations, without specific mention of how the system counteracts or accounts for said identified events/errors/deviations.  Therefore, it is determined that the system found in the instant set of Claims does not represent a solution to a particular technical problem, as argued by Applicant.  Therefore, Claims 1-2 & 4-7
Regarding 35 U.S.C. 102 rejections of Claims 1 & 6, Applicant argues on pp. 4-6 of Arguments/Remarks that Burkholz does not teach for anticipation that the system stores or generates an event ID for identifying the event and the information regarding the event are stored so as to be associated with each other, as claim in the independent Claims 1 & 6.  Examiner agrees with Applicant’s arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Burkholz in view of Grantcharov.  The new grounds of rejection rely on Grantcharov for disclosing the language regarding the event ID (i.e. Grantcharov Par [0042], [0093], & [0227]-[0230]).  Therefore, independent Claims 1 & 6 remain rejected under 35 U.S.C. 103 over Burkholz in view of Grantcharov.
Regarding 35 U.S.C. 102 rejections of Claims 2, 4, & 7, Applicant argues on pp. 6-7 of Arguments/Remarks that because independent Claims 1 & 6 are purportedly allowable over the art, Claims 2, 4 & 7, which are dependent from purportedly allowable independent Claims 1 & 6, should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  It has been shown above that Burkholz and Grantcharov read on the newly amended independent Claims in their entirety.  Therefore, independent Claims 1 & 6 remain rejected under 35 U.S.C. 103 over Burkholz in view of Grantcharov.  As such, Claims 2, 4, & 7 which depend from rejected, independent Claims 1 & 6 also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claim 5, Applicant argues on pp. 7 of Arguments/Remarks that because independent Claim 1 is purportedly allowable over the art, Claim 5, which is dependent from purportedly allowable independent Claim 1, should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  It has been shown above that Burkholz and Grantcharov read on the newly amended independent Claims in their entirety.  Therefore, independent Claim 1 remains rejected under 35 U.S.C. 103 over Burkholz in view of Grantcharov.  As such, Claim 5 which depends from rejected, independent Claim 1 also remains rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato et al. (U.S. Patent No. 7912268) discloses an image processing device for effectively generating a difference image from a plurality of difference images and the system comparing medical images of the patient to determine modifications, errors, etc.
Rousso et al. (U.S. Patent Publication No. 2011/0112856) discloses a method for managing a plurality of medical imaging procedures such that the system monitors the progress of the medical imaging procedure and can respond specifically to errors and/or exceptions in the planned timeline/anatomical location, etc. of the medical imaging procedure
Reicher et al. (U.S. Patent Publication No. 2018/0060533) discloses a system for generating an electronic report associated with electronic medical images and creating annotations via entering text, diction, etc. either automatically or manually for annotating the imaging procedure, and any incidents that occur during said procedure
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/04/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619